COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 JAMES ROBERT ELLIOT,                          §
                                                               No. 08-13-00034-CR
              Appellant,                       §
                                                                   Appeal from the
 v.                                            §
                                                               432nd District Court
 THE STATE OF TEXAS,                           §
                                                             of Tarrant County, Texas
              Appellee.                        §
                                                                   (TC#1274489D)
                                                §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the written judgment of

conviction should be modified to conform with the trial court’s oral pronouncement imposing a

sentence of thirty years’ confinement. We therefore affirm the judgment of the trial court as

modified. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF SEPTEMBER, 2014.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating